Exhibit Item 8. Financial Statements and Supplementary Data Hersha Hospitality Trust Report of Independent Registered Public Accounting Firm 2 Consolidated Balance Sheets as of December 31, 2008 and 2007 3 Consolidated Statements of Operations for the years ended December 31, 2008, 2007 and 2006 4 Consolidated Statements of Shareholders’ Equity and Comprehensive Income for the years ended December 31, 2008, 2007 and 2006 6 Consolidated Statements of Cash Flows for the years ended December 31, 2008, 2007 and 2006 7 Notes to Consolidated Financial Statements 8 1 Report of Independent Registered Public Accounting Firm The Board of Trustees and Stockholders of Hersha Hospitality Trust: We have audited the accompanying consolidated balance sheets of Hersha Hospitality Trust and subsidiaries as of December 31, 2008 and 2007, and the related consolidated statements of operations,equity and comprehensive income, and cash flows for each of the years in the three-year period ended December 31, 2008.These consolidated financial statements are the responsibility of Hersha Hospitality Trust’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits.We did not audit the financial statements of Mystic Partners, LLC an equity method investee company (See note 3) as of and for the year ended December 31, 2006.The Company's equity in earnings of Mystic Partners, LLC was $1,691,000 for the year ended December 31, 2006.The 2006 financial statements of Mystic Partners, LLC were audited by other auditors whose report has been furnished to us, and our opinion, insofar as it relates to the amounts included for Mystic Partners as of and for the year ended December 31, 2006, is based on the report of the other auditors. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinions. In our opinion, based on our audits and the report of other auditors related to 2006, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Hersha Hospitality Trust and subsidiaries as of December 31, 2008 and 2007, and the results of their operations and their cash flows for each of the years in the three-year period ended December 31, 2008, in conformity with U.S. generally accepted accounting principles. As discussed in Note 1 to the consolidated financial statements, the Company has retrospectively applied certain adjustments upon the adoption of new accounting standards related to noncontrolling interests. /s/ KPMG
